Citation Nr: 1044044	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-39 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision by the RO in Denver, Colorado 
that in pertinent part, denied service connection for PTSD.  A 
video conference hearing was held before the undersigned Veterans 
Law Judge in October 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for service connection for PTSD.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service personnel records reflect that the Veteran was on active 
duty in the Air Force from September 1968 to September 1972, and 
served in Vietnam during part of this period.  His primary 
military occupational specialty was that of a jet engine 
mechanic, and his service personnel records do not reflect that 
he was awarded any combat citations.  

The Veteran initially asserted that he has PTSD from the 
following traumatic experience during active duty service:  
witnessing numerous coffins covered by American flags in a 
warehouse prior to escorting his cousin's unopened coffin from 
California to Colorado for his funeral, after his cousin was 
killed in Vietnam.  At this time, the Veteran was stationed in 
Vietnam, and was allowed to travel back to the United States for 
this purpose.  The Veteran underwent a VA compensation and 
pension examination in October 2006, in which the only stressor 
he reported was this one.  The examiner diagnosed PTSD, substance 
abuse (in partial remission) and personality disorder.  The 
examiner stated that the Veteran's reported stressor event was 
fairly unique and peculiar, and that it was more consistent with 
unresolved bereavement issues.

Recently, the Veteran has related additional traumatic events in 
service.  He now reports that during his service in Vietnam, 
while he was stationed at an Air Force Base, he was in the 
vicinity of rocket attacks.  At his October 2010 hearing, after 
being asked about his previously reported stressor, he stated, 
"I have since revised that stressor."  VA, Vet Center, and 
private medical records reflect different psychiatric diagnoses 
over the years, including PTSD, major depressive disorder, 
substance abuse, and personality disorder.

Effective July 13, 2010, VA has amended 38 C.F.R. § 3.304(f) 
which governs service connection for PTSD, by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the required in-service stressor.  The amended regulation, 
applicable in this case, provides that if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  38 
C.F.R. § 3.304(f)(3) (as amended July 13, 2010).

The Board finds that in light of the Veteran's revised reports of 
in-service stressors, a remand is required in order for VA to 
determine the cause of the Veteran's claimed PTSD, in light of 
the recent amendment to 38 C.F.R. § 3.304(f).  

As there is evidence of a current psychiatric disability, 
variously diagnosed, evidence that the Veteran served in Vietnam 
during the Vietnam era, new statements from the Veteran regarding 
in-service stressors, and an indication that PTSD may possibly be 
associated with the Veteran's service, the Board finds that it is 
necessary to afford the Veteran another VA medical examination to 
determine whether the Veteran has current PTSD that is related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

At his October 2010 hearing, the Veteran testified that he has 
received ongoing treatment at the Boulder Vet Center for PTSD 
since February 2009.  Such medical records are not on file and 
must be obtained, along with any pertinent ongoing VA treatment 
records that are not already on file.  38 U.S.C.A. § 5103A(c); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).

In October 2010, the Veteran's representative submitted 
additional pertinent evidence directly to the Board, and did not 
waive initial RO review of such evidence.  See 38 C.F.R. 
§ 20.1304.  In connection with this remand, the RO must review 
any additional evidence received after the June 2009 supplemental 
statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated him 
for a psychiatric disorder since January 
2009.  In particular, the RO/AMC should 
attempt to obtain any pertinent treatment 
records from the Boulder Vet Center dated 
since January 2009.  After securing any 
necessary releases, obtain any records which 
are not duplicates of those in the claims 
file.

2.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination to determine 
the etiology of any current psychiatric 
disorder, to include PTSD.  The Veteran's 
claims file should be made available to and 
reviewed by the examiner.  The examiner is 
asked to review the report of the October 
2006 VA examination.  All tests deemed 
necessary, including psychological testing, 
should be performed and all findings should 
be reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that the Veteran 
suffers from PTSD or a psychiatric disorder 
that is related to service.  

(a) If PTSD is diagnosed, the examiner is 
asked to opine as to whether the Veteran's 
claimed in-service stressors are adequate to 
support a diagnosis of PTSD and whether the 
Veteran's symptoms are related to the claimed 
stressor(s).  

(b) If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at least 
as likely as not that any currently 
demonstrated psychiatric disorder, other than 
PTSD, is related to the Veteran's service.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Thereafter, the RO/AMC should 
readjudicate the claim with consideration of 
all of the evidence of record, including any 
additional evidence received after the June 
2009 supplemental statement of the case.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


